Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,803,706 B2.  This is a statutory double patenting rejection.


US Application Number: 17/069,812
US Patent Number: 10,803,706 B2
An electronic gaming machine comprising:
An electronic gaming machine comprising:
an interactive controller constructed to:
an interactive controller constructed to:

provide an interactive application display associated with an interactive application stored on non-transitory computer-readable media and executed by the interactive controller;
receive an input for the interactive application from a user via a user input device;
receive an input for the interactive application from a user via a user input device;
transmit, to an application controller, the interactive application input;
transmit, to an application controller, the interactive application input;
receive, from the application controller, a fungible object awarded based on the user input, the fungible object providing a benefit within the interactive application during execution by the interactive controller;
receive, from the application controller, a fungible object awarded based on the user input, the fungible object providing a benefit within the interactive application during execution by the interactive controller;
adjust the interactive application display using the fungible object;
adjust the interactive application display using the fungible object;
receive an input for the fungible object from the user via the user input device; and
receive an input for the fungible object from the user via the user input device; and
transmit, to the application controller, the fungible object input; a wager controller constructed to:
transmit, to the application controller, the fungible object input; a wager controller constructed to:
receive, from the application controller, a wager request;
receive, from the application controller, a wager request;

determine a wager outcome for a wager based on the wager request;
transmit, to a fungible object controller, the wager outcome;
transmit, to a fungible object controller, the wager outcome;
receive, from the fungible object controller, a fungible object signal encoding the fungible object; and
receive, from the fungible object controller, a fungible object signal encoding the fungible object; and
decode the fungible object signal to determine the fungible object:
decode the fungible object signal to determine the fungible object:
transmit the fungible object to the application controller;
transmit the fungible object to the application controller;
receive, from the application controller, the fungible object input; and
receive, from the application controller, the fungible object input; and
transmit, to the fungible object controller, the fungible object input: the application controller operatively connecting the interactive controller and
transmit, to the fungible object controller, the fungible object input: the application controller operatively connecting the interactive controller and
the wager controller, the application controller constructed to: 
the wager controller, the application controller constructed to: 
receive, from the interactive controller, the interactive application input;
receive, from the interactive controller, the interactive application input;

trigger the wager based on the interactive application input signal by generating the wager request;  
transmit, to the wager controller, the wager request:
transmit, to the wager controller, the wager request:
receive, from the wager controller, the fungible object, 
receive, from the wager controller, the fungible object, 
transmit the fungible object to the interactive controller;  
transmit the fungible object to the interactive controller; 
receive, from the interactive controller, the fungible object input; 
receive, from the interactive controller, the fungible object input;
and transmit, to the wager controller, the fungible object input.
and transmit, to the wager controller, the fungible object input.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/RONALD LANEAU/Primary Examiner, Art Unit 3715